DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/5/2014 and 10/15/2014 are considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Huchrowski (US 20170066458), hereinafter ‘Huchrowski’.

Regarding Claims 1 and 2, Huchrowski teaches a monitoring method comprising: determining, by an on board unit (OBU) of a train (Para [0018] onboard computer for system of a train), that a trip or shift has ended (Para [0018] parking verification process; Para [0085] crew interacts with operator interface, which is controlled by on-board computer; operator may initiate parking verification procedure); initiating, by the OBU, a train log-off procedure (Para [0018] parking verification process); monitoring, by the OBU, for at least one alert condition during performance of the log-off procedure, the at least one alert condition comprising a condition wherein unauthorized train movement is possible (Para [0018] (c) verify at least one train parameter; (d) generate at least one prompt to activate at least one manually-operated parking assembly of at least one locomotive and/or at least one railcar; and (e) based upon operator input related to the at least one prompt, generate at least one prompt to activate or deactivate at least one component of the braking system); in response to detecting the at least one alert condition, reporting, by the OBU, the at least one alert condition (Para [0026] (ii) communicate or cause the communication of at least one message that the at least one parked mode has been or will be terminated; Para [0099-0100] if movement or motion is detected while the train (TR) is parked, whether before or after the generation of the alarm data and response by on-board computer) and disabling the train log-off procedure until the OBU determines that the at least one alert condition is resolved; and in response to failing to detect the at least one alert condition and/or in response to determining that the at least one alert condition is resolved, completing, by the OBU, the train log-off procedure (Para [0020, 0023, 0018, 0049-0052, 0098] disclosing verification of speed of locomotive is zero; if movement is detected, non-zero speed, an alarm is initiated; procedure implicitly disabled until the alert condition is resolved and completed once resolved).

Regarding Claims 2-4, 7, 13-15 and 18, Huchrowski further teaches wherein the at least one alert condition comprises an inadequate air pressure in at least one air braking system; and in response to detecting the at least one alert condition, controlling, by the OBU, at least one air braking system to maintain air pressure (Para [0028] computer is programmed or configured to determine or detect at least a pressure change in at least one component of the braking system; (viii) a pressure drop in at least one component of the braking system; Para [0085] on-board computer determining that the brake pipe (BP) pressure has been reduced, such that the air brake arrangements (ABB) are applied, and/or determining that the locomotive brake cylinder pressure is applied.).

Regarding Claims 5, 6, 16 and 17, Huchrowski further teaches wherein the at least one alert condition comprises an unset hand brake (Para [0012] verification that the hand brake arrangement is activated; Para [0091] message to operator to apply hand brake).

Regarding Claims 8 and 19, Huchrowski further teaches wherein the reporting comprises instructing, by the OBU, a user to activate at least one alternate hand brake (Para [0091] the message may instruct the operator to apply the hand brake arrangement (HB) on each locomotive (L) and ever X railcar (R); Para [0092] a number of hand brake arrangements (HB) to be activated, a position of at least one hand brake arrangement (HB) to be activated).

Regarding Claim 9, Huchrowski further teaches wherein completing the log-off procedure comprises deactivating, by the OBU, at least one air braking system (Para [0092] After the specified period of time, the on-board computer 10 may generate a query to the operator asking whether all of the specified hand brake arrangements (HB) have been applied. Once the operator has confirmed proper application, the on-board computer 10 may generate a prompt to the operator to activate or deactivate one or more components of the air brake system (BA), e.g., “You may now release the air brakes”).

Regarding Claim 11, Huchrowski further teaches reporting a status of the log-off procedure to a back office server (Para [0027] a procedure directed to or associated with parking verification process is stored in at least one database; Para [0086] This entire process, including the data entries and determination, may be recorded and stored in the database 14 (or transmitted to some remote server 24, e.g., central dispatch, a central controller, a wayside device, a remote computer, and the like).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huchrowski (US 20170066458), hereinafter ‘Huchrowski’ as applied to claim 1 above, and further in view of Singh (US 20180339720), hereinafter ‘Singh’.

Regarding Claim 10, Huchrowski fails to disclose wherein the at least one alert condition comprises an inadequate charge in at least one battery.
Singh teaches an apparatus for the surveying of railroad track, and more particularly, although not exclusively, apparatus for assessing track health based on inspection wherein the at least one alert condition comprises an inadequate charge in at least one battery (Para [0120] onboard system monitors levels of battery charge and alerts of battery faults or insufficient charge) for the benefit of providing management circuitry responsible for the operational state/health of the equipment and further output control signals to regulate their use so as to ensure equipment operation is maintained within desirable limits (Para [0120]).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide at least one alert condition comprises an inadequate charge in at least one battery for the benefit of providing management circuitry responsible for the operational state/health of the equipment and further output control signals to regulate their use so as to ensure equipment operation is maintained within desirable limits as taught by Singh in Para [0120].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868